mrwz c-ccsT er- a^^.:
                         Af 5'mN ANluNi'... h ' •• o
                                                             ^
                                                             —
                                                                                  O r^§ -
3                        2016 JUN-6 PMt2'l6J[^
                              .„„r Hsiiirrin,.--t S P 3 ^ ^\ ~^
                                                             3 ^13^^                           •S^ d       3^ ^
                                                         H'^
                                                         8
                          ^
                              I OD
                                   T
                                       -F
                                                        o          5
                                                                   s ^"
                                                                        V ,            S • -o ? I* "5
                           2=               3^
                           rt 1        tV               1^ ^ ^b 3^ -V^
                           O lJ /O
                                            I                           U                 o
                                                                                                S'
                                                                                                               A-. 7^
                                                                                                vw   >,-r-      V    V
                           3-q r
                           o r6
                                                         ^3 3p^^,3^4 o b-^ - l                                                  -^ \/^ r
c3 ri
   2             \n
                           TL          H      2
                  O
          rO     rt
    u
    5
          '5

                 oO
                 r
                              a. --
                                                >        |54li2-iri°|£3; sf
ll        V/1                          o
                                             ii              55                                            « fTJ
                              O
                . ^           2
                                                             ^^
                                                             o
                                                             «v                   r-g ^4 it    % V         o
                                                                                                           >
                                                                                                                 :-f ":^
                                                                                                                             Ii^S&i
    % ^
    ^ ?
                                                             S>   ^. H{           ,   1                                  c\
                             _r   ^
             r\Lm   iT o-    ^    fD
                      •\ -
    V^2l)l6JUN-6 PMIZ!^ H-k iJ
         Wi E. 1




Q)
i\)
0
in
 1
i>)
o
ti)
-.1
Ul




                                  ^a
                    CT\